   Case: 1:18-cv-04473 Document #: 102 Filed: 07/31/20 Page 1 of 4 PageID #:2829




                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

   ASHLEY PIERRELOUIS, Individually
   and On Behalf of All Others Similarly
   Situated,

                  Plaintiff,                            Case No. 18-cv-04473

                  v.
                                                        Hon. Jorge L. Alonso
   GOGO INC., MICHAEL J. SMALL,
   NORMAN SMAGLEY, BARRY
   ROWAN, and JOHN WADE,

                  Defendants.


      UNOPPOSED MOTION TO ENTER AN AGREED BRIEFING SCHEDULE AND
          FOR LEAVE TO FILE BRIEFS IN EXCESS OF THE PAGE LIMIT

       Defendants Gogo Inc., Michael J. Small, Norman Smagley, Barry Rowan, and John Wade

(collectively, the “Defendants”), by and through their undersigned counsel, respectfully request

that the Court (i) enter an agreed briefing schedule for Defendants’ forthcoming motion to dismiss

the Third Amended Complaint; and (ii) grant leave to exceed the page limit under Local Rule

7.1 for Defendants’ opening brief and Lead Plaintiff’s response thereto. In support of this

unopposed motion, Defendants state as follows.

       1.      On July 22, 2020, Lead Plaintiff Daniel Rogers filed his Third Amended Complaint

in this case asserting federal securities claims arising under the Securities Exchange Act of 1934,

and governed by the Private Securities Litigation Reform Act of 1995 (the “PSLRA”), see 15

U.S.C. § 77z-1, et seq.; 15 U.S.C. § 78u-4, et seq.

       3.      Defendants intend to file a motion to dismiss the Third Amended Complaint

pursuant to the PSLRA and Federal Rules of Civil Procedure 12(b)(6) and 9(b).



030404.0601:30951209.1
   Case: 1:18-cv-04473 Document #: 102 Filed: 07/31/20 Page 2 of 4 PageID #:2830




       4.      Subject to the Court’s approval, the Parties have agreed upon the following

briefing schedule for Defendants’ motion to dismiss:

               a)        Defendants’ motion to dismiss: September 21, 2020.

               b)        Lead Plaintiff’s response: November 20, 2020.

               c)        Defendants’ reply: December 21, 2020.

       5.      Defendants respectfully request that the Parties be permitted to file their papers in

support of and in opposition to the motion to dismiss in accordance with the briefing schedule set

forth above.

       6.      In addition, Local Rule 7.1 states that a brief in support of or in opposition to any

motion may not exceed 15 pages without prior approval of the court. In order for Defendants to

address the voluminous allegations set forth in the Third Amended Complaint, and the reasons

the Third Amended Complaint fails to state a claim as a matter of law with respect to each of the

numerous statements alleged to be false or misleading and each of the five Defendants, Defendants

respectfully request leave to file an initial brief not to exceed 30 pages.

       7.      Lead Plaintiff does not oppose Defendants’ request for leave to exceed the page

limit, provided that Lead Plaintiff receives an equivalent extension for his brief in opposition to

the motion to dismiss.

       8.      The requested enlargement of the page limit is the same as the Court granted in

connection with Defendants’ previous two motions to dismiss in this case.

       WHEREFORE, Defendants Gogo Inc., Michael J. Small, Norman Smagley, Barry Rowan,

and John Wade respectfully request that the Court enter an order granting the following relief:

(i) Defendants’ motion to dismiss Lead Plaintiff’s Third Amended Complaint shall be filed by

September 21, 2020; (ii) Lead Plaintiff’s response to Defendants’ motion to dismiss shall be filed



030404.0601:30951209.1
   Case: 1:18-cv-04473 Document #: 102 Filed: 07/31/20 Page 3 of 4 PageID #:2831




by November 20, 2020; (iii) Defendants’ reply in support of their motion to dismiss shall be filed

by December 21, 2020; (iv) the page limit for Defendants’ initial brief in support of their motion

to dismiss shall be 30 pages; and (v) the page limit for Lead Plaintiff’s brief in opposition to

Defendants’ motion to dismiss shall be 30 pages.

Dated: July 31, 2020                                Respectfully submitted,

                                                    GOGO INC., MICHAEL J. SMALL,
                                                    NORMAN SMAGLEY, BARRY ROWAN,
                                                    AND JOHN WADE


                                                    By: /s/ Andrew G. May
                                                         One of Their Attorneys

                                                    Jonathan S. Quinn
                                                    Andrew G. May
                                                    NEAL, GERBER & EISENBERG LLP
                                                    Two North LaSalle Street, Suite 1700
                                                    Chicago, Illinois 60602
                                                    Telephone: (312) 269-8000
                                                    jquinn@nge.com
                                                    amay@nge.com

                                                    -and-

                                                    Jerome S. Fortinsky (pro hac vice)
                                                    Brian H. Polovoy (pro hac vice)
                                                    SHEARMAN & STERLING LLP
                                                    599 Lexington Avenue
                                                    New York, NY 10022-6069
                                                    Telephone: (212) 848-4000
                                                    jfortinsky@shearman.com
                                                    bpolovoy@shearman.com

                                                    Attorneys for Defendants Gogo Inc.,
                                                    Michael J. Small, Norman Smagley, Barry
                                                    Rowan and John Wade




030404.0601:30951209.1
      Case: 1:18-cv-04473 Document #: 102 Filed: 07/31/20 Page 4 of 4 PageID #:2832



                                   CERTIFICATE OF SERVICE

       The undersigned certifies that he caused a copy of Unopposed Motion To Enter An Agreed

Briefing Schedule And For Leave To File Briefs In Excess Of The Page Limit to be electronically

filed using the CM/ECF system, which will send notice of this electronic filing to all counsel of

record receiving electronic notification on July 31, 2020.


                                                         /s/      Andrew G. May




030404.0601:30951209.1
